Citation Nr: 1015332	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to a service-connected 
seizure disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to October 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In January 2008 and September 2009, the Board remanded this 
case for additional development, and the case has been 
returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that a Supplemental Statement of the Case 
(SSOC) was issued to the Veteran in December 2009, which 
continued to deny the claims on appeal.  A copy of the SSOC 
was sent to Veterans of Foreign Wars of the United States, 
which he had previously appointed as his representative.  
However, a signed, but undated, document from that agency 
reflects that such representation has been revoked.

Furthermore, a December 2009 call log entry reflects that the 
Veteran called to ask why VA had not accepted and entered 
into his record his application to have the Missouri Veterans 
Commission (MVC) as his power of attorney.  He reported that 
he had submitted the request two months ago.  The log notes 
that the Veteran's record contained no reference to any such 
request.  The call log indicates that follow-up was required.

VA called the Veteran in January 2010 and "advised him that 
the Missouri Veterans Commission is now his [power of 
attorney] and is now showing in our SHARE System."  The 
Board notes that there is still no VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, on file reflecting that the Veteran has 
appointed the MVC as his representative, and the Board's own 
Veterans Appeals Contact and Locator System (VACOLS) 
indicates that the Veteran is currently unrepresented.

The Board contacted the St. Louis RO and the AMC by 
electronic mail and requested a copy of the documentation 
appointing MVC as the Veteran's power of attorney.  Neither 
the RO nor the AMC had any such documentation.  The Board was 
informed that the MVC has an electronic copy of the VA Form 
21-22 but that a copy could not be printed.  

Pursuant to regulation, the Veteran has a right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person.  
See 38 C.F.R. § 20.600 (2009).  In this case, the MVC has 
stated that they have an electronic copy of the appropriate 
documentation, the VA call log reflects the MVC has been 
named the Veteran's power of attorney, and the Veteran has 
been informed that MVC is now his representative.  However, a 
copy of the most recent SSOC was not issued to that 
organization, nor has that organization been provided the 
opportunity to submit a VA Form 646, Statement of Accredited 
Representative in Appealed Case.  Therefore, remand of this 
case is necessary.  

On remand, an additional attempt should also be made to 
obtain documentation of the MVC VA Form 21-22.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be sent to 
the MVC for review and issuance of a VA 
Form 646.  The MVC should again be 
requested to provide documentation of its 
appointment as the Veteran's power of 
attorney.

2.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


